 

Exhibit 10.11

 

DATED: 7th October 2016

 

(1) INTERCEPT PHARMA EUROPE LTD

 

and

 

(2) LISA BRIGHT MORRISON

 



 

 

SERVICE AGREEMENT

 

UK EMPLOYEE

 



 

 

 

 

 

THIS AGREEMENT is made the 7th day of October 2016

 

BETWEEN

 

1INTERCEPT PHARMA EUROPE LIMITED registered in England and Wales under company
number 09224395 whose registered office is at One Glass Wharf, Bristol BS2 0ZX
(the “Company”); and

 

2LISA BRIGHT MORRISON (the “Employee”)

 

The Employee was employed as Chief Commercial and Corporate Affairs Officer and
is being offered employment as President of International as an alternative to
avoid her redundancy, which the Company acknowledges would otherwise constitute
termination of the Employee’s employment by Equity Good Reason.

 

The Board and the Board of the Parent have approved the terms of this Agreement
under which the Employee is to be employed, and in particular clause 9.

 

1Interpretation

 

1.1In this Agreement the following words and expressions have the following
meanings unless inconsistent with the context:

 

the “Board” means the board of directors from time to time of the  Company or a
Parent (as the case may be) and includes any committee of the board of directors
duly appointed by it;     “Change in Control” shall have the meaning set out in
clause 9.7 below;     the “Companies Acts” means the Companies Act 1985, the
Companies Act 1989 and the Companies Act 2006;     the “Compensation Committee”
means the compensation committee of the Board from time to time;     the
“Employment” means the Employee’s employment under this Agreement;    
“Employment Inventions” means any Invention which is made wholly or partially by
the Employee at any time during the course of her employment with the Company
(whether or not during working hours or using Company premises or resources and
whether or not recorded in material form);     “Employment IPRs” means
Intellectual Property Rights created by the Employee in the course of her
employment with the Company (whether or not during working hours or using
Company premises or resources);     the “ERA” means the Employment Rights Act
1996;

 

 

 

 

“Equity Awards” means those equity based awards that may be granted to the
Employee pursuant to the Share Scheme from time to time including, but not
limited to stock options granted to the Employee under the Share Scheme to
purchase shares of common stock and restricted stock awards granted to the
Employee pursuant to the Share Scheme.  The parties agree that the Equity Awards
granted to the Employee as at the date of this Agreement are those
particularised at schedule 3.     “Equity Cause”

termination of the Employment upon:

 

(a)   a good faith finding by the Company that (i) the Employee has been engaged
in material dishonesty, wilful misconduct or gross negligence; (ii) the Employee
has breached or has threatened to breach any agreement between the Employee and
the Company or any Group Company related to intellectual property,
non-disclosure or non-solicitation of employees or customers; or (iii) the
Employee being in material breach of this Agreement and the Employee has failed
to cure such conduct or breach within 30 days after the Employee’s receipt of
written notice from the Company of such breach; or

 

(b)   the Employee’s conviction or guilty plea of any crime involving fraud,
bribery, embezzlement or any other criminal offence.

    “Equity Good Reason”

termination of the Employment by reason of:

 

(a)   any action or omission by the Company or any Group Company which results
in a material diminution in the Employee’s position, status, offices, titles,
authority, responsibilities or reporting requirements (other than the change in
reporting line pursuant to clause 2.2); or

 

(b)   a change by the Company in the location at which the Employee performs her
principal duties for the Company to a different location that is more than 50
miles from the location at which the Employee performed her principal duties for
the Company immediately prior to the date on which such change occurs; or

 

(c)   any material breach by the Company of this Agreement.

 

 3 

 

 

 

In addition, notwithstanding any of the events set out in clauses (a) to (c)
above, such occurrence shall not be deemed to constitute Equity Good Reason if,
within 30 days after the Company’s receipt of written notice from the Employee
of the occurrence or existence of an event or circumstances enumerated in
clauses (a) to (c) above, such event or circumstance has been remedied by the
Company. The Employee shall not be deemed to have terminated her employment for
Equity Good Reason unless the Employee first delivers a written notice of
termination to the Company identifying in reasonable detail the acts or
omissions constituting Equity Good Reason within 90 days after their occurrence
and the provision of this Agreement relied upon, such acts or omissions are not
remedied by the Company within 30 days of the receipt of such notice, and the
Employee actually ends her Employment on or prior to the last day of the period
set forth in clause 3.1.

 

For the avoidance of doubt, the Company utilising its right to terminate the
Employment pursuant to clause 3.2 (payment in lieu of notice), shall have no
effect on the determination of whether the Employment has terminated for Equity
Good Reason.

    “Group Company” means any firm, company, corporation or other organisation
which is a holding company from time to time of the Company or any subsidiary
from time to time of the Company or any such holding company (for which purpose
the expressions ‘holding company’ and ‘subsidiary’ shall have the meanings given
to them by Section 1159 Companies Act 2006);    

“Intellectual Property

Rights”

means patents, rights to inventions, copyright and related rights, trade marks,
trade names and domain names, rights in get-up, rights in goodwill or to sue for
passing off, unfair competition rights, rights in designs, rights in computer
software, database rights, topography rights, rights in confidential information
(including know-how and trade secrets) and any other intellectual property
rights, in each case whether registered or unregistered and including all
applications (or rights to apply) for, and renewals or extensions of, such
rights and all similar or equivalent rights or forms of protection which subsist
or will subsist now or in the future in any part of the world;    

“Invention”

 

means any invention, idea, discovery, development, improvement or innovation,
whether or not patentable or capable of registration, and whether or not
recorded in any medium;

 

 4 

 

 

"PILON Benefit" means either (at the Company's sole discretion) (i) the
continued provision of the benefits to which the Employee would have been
entitled during a relevant period of notice or remaining notice (car allowance,
pension contributions, private medical insurance and life assurance cover but no
bonus or other benefits) or (ii) an amount in lieu of the benefits that would
have been provided to the Employee during a relevant period of notice or
remaining period of notice if she had remained employed during such period,
comprising car allowance, Company pension contributions, private medical
insurance and life assurance cover (as determined by reference to the cost to
the Company of the premiums it pays to provide such benefits to the Employee)
but no bonus or other benefits.  (In the case of (ii) less any benefits actually
provided);     “Pre-Contractual Statement” means any undertaking, promise,
assurance, statement, representation or warranty (whether in writing or not) of
any person relating to the Employment which is not expressly set out in this
Agreement or any documents referred to in it;     “Parent” means Intercept
Pharmaceuticals, Inc. or any other Group Company which is the ultimate direct or
indirect parent of the Company;     "Settlement Agreement" means a settlement
agreement in a form acceptable to the Company and to the Employee and
substantially in the form set out in Schedule 1; and     "Severance Benefit"
means either (at the Company's sole discretion) (i) the continued provision of
the benefits to which the Employee was entitled for a period of 12 months
(comprising car allowance, Company pension contributions, private medical
insurance and life assurance cover (but no bonus or other benefits)) or (ii)
means an amount in lieu of 12 months of benefit provision,  comprising car
allowance, Company pension contributions private medical insurance and life
assurance cover (as determined by reference to the cost to the Company of the
premiums it pays to provide such benefit to the Employee), but no bonus or other
benefits, less the value of any benefits provided to the Employee during any
period of notice or the value of any PILON Benefit paid or to be paid or
provided to the Employee;

 

 5 

 

 

"Share Scheme" shall have the meaning given to it in clause 9.1 below;    
"Trial Period End Date" means 31 December 2016.

 

1.2References to clauses, sub clauses and schedules are, unless otherwise
stated, references to clauses and sub clauses of and schedules to this
Agreement.

 

1.3The headings to the clauses are for convenience only and shall not affect the
construction or interpretation of this Agreement.

 

1.4References to persons shall include bodies corporate, unincorporated
associations and partnerships.

 

1.5Words and expressions defined in or for the purpose of the Companies Acts
shall have the same meaning unless the context otherwise requires.

 

2Appointment

 

2.1The Company shall employ the Employee and the Employee agrees to serve the
Company as President of International and subject to the terms and conditions in
this Agreement. The status, duties, authorities, responsibilities and reporting
requirements of the President of International are set out in the job
description found at Schedule 2.

 

2.2It has been explained to the Employee and the Employee hereby understands and
agrees that she will initially report to the Group CEO until the Trial Period
End Date but that she will from such date report to the Group Chief Operating
Officer who is proposed to be appointed in due course.

 

3Duration

 

3.1The Employment shall commence on 7 October 2016 (the “Commencement Date”)
and, subject to clause 18, shall continue until:

 

3.1.1terminated by the Employee giving to the Company in writing, 6 months'
notice;

 

3.1.2terminated by the Company giving to the Employee in writing, 6 months’
notice.

 

3.2The Company reserves the right to terminate the Employment with immediate
effect at any time after the Commencement Date (including where the Employee has
given notice to the Company) by giving notice in writing that it is doing so and
confirming that it has paid or will pay the Employee in lieu of her period of
notice or any remaining period of notice (whether given by the Company or by the
Employee). The Employee shall have no entitlement to insist that the Company
make such payment, which shall be made entirely at the Company’s discretion. For
the avoidance of doubt, any payment in lieu shall be in respect of Salary only
and shall not include the value of any benefit, bonus, incentive, commission, or
holiday entitlement which would have accrued to the Employee had she been
employed until the expiry of her notice period.

 

 6 

 

 

3.3If the Company elects to terminate the Employment by making a payment in lieu
of notice, and it subsequently discovers misconduct by the Employee which would
have entitled it to terminate the contract summarily, without making such a
payment, the Company shall be entitled to:

 

3.3.1withhold any such payment in lieu if it has not yet been received by the
Employee and the Employee shall have no rights to recover such sum as a debt
owing; or

 

3.3.2if such sum has been received by the Employee, at its absolute discretion,
require the payment in lieu to be repaid (in part or in full). The Company may
recover any payment due under this clause 3.3.2 from the Employee as a debt.

 

The Employee agrees that these repayment provisions are intended to be a genuine
pre-estimate of loss which may be suffered by the Company and in no way
constitutes a penalty.

 

3.4The parties acknowledge that the Employee is a highly skilled/highly paid
employee who is key to the business of the Company and that replacing the
Employee at short notice will result in significant cost to the Company. If,
therefore, the Employee resigns voluntarily in breach of clause 3.1.1 or if
required to work her notice period by the Company leaves the Company without
working the full notice period, the Company reserves the right to recover a sum
equal in value to the net salary payable for the shortfall in the period of
notice. The Company reserves the right to recover such sum from the Employee as
a debt, including by deducting the sum from any final payment due to the
Employee. The Employee agrees that this provision is intended to be a genuine
pre-estimate of loss which may be suffered by the Company due to the Employee
leaving at short notice and in no way constitutes a penalty.

 

3.5The Company does not have a formal retirement age for employees.

 

3.6For the purpose of the ERA the Employee’s period of continuous employment
began on 24 November 2014.

 

3.7The Employee represents and warrants that, in entering into and performing
her duties under this Agreement:

 

3.7.1she is not subject to any restriction that might hinder or prevent her from
performing any of her duties in full;

 

3.7.2she will not be in breach of any other contract of employment or any other
obligation to any third party; and

 

3.7.3this Employment is and shall remain she sole and exclusive employment.

 

3.8The Employee further warrants that she has no criminal convictions and has
never been disqualified from being a company director.

 

3.9In the event that, on or before the Trial Period End Date, the Employee gives
notice to terminate her employment in accordance with clause 3.1.1:

 

3.9.1The Company shall decide in its absolute discretion whether to require the
Employee to work such notice or put her on garden leave under clause 19 until
the Trial Period End Date. After the Trial Period End Date, the Company may
decide in its absolute discretion to terminate her employment prior to the
expiry of such notice and make a payment in lieu of the remaining period of
notice under clause 3.2. If the Company decides to terminate the Employee's
employment after the Trial Period End Date but prior to the expiry of such
notice, the payment in lieu shall comprise the payment in respect of Salary (as
provided under clause 3.2) and the applicable PILON Benefit;

 

 7 

 

 

3.9.2subject to the Employee (or her estate or legal representative, if
applicable) executing a Settlement Agreement within 60 days from the termination
of the Employment and so long as no event giving rise to Equity Cause is found
on or prior to the date on which the Employee’s employment is terminated, such
termination by the Employee shall be deemed to constitute termination by the
Employee for Equity Good Reason for the purposes of clause 9.4 and clause 18.3,
which shall apply in respect of such termination (subject to the terms of such
clauses), provided that any payment to be made under clause 18.3 shall instead
be comprised of a payment equal to: (a) the relevant amount of the Salary (as
provided under clause 18.3 and, for the avoidance of doubt, less any Salary
payment made by way of payment in lieu of notice and/or less any Salary paid in
respect of any period during which the Employee was on garden leave (whether
notice is given by the Employee or the Company)); plus (b) the applicable
Severance Benefit;

 

3.9.3subject to the Employee (or her estate or legal representative, if
applicable) executing a Settlement Agreement within 60 days from the termination
of the Employment, the Employee shall remain eligible for a discretionary bonus
payment for the 2016 bonus year under the Company's discretionary bonus scheme
referred to in clause 6.7 (subject to the terms of such scheme) provided that if
the Employee is placed on garden leave or her employment terminates prior to the
Trial Period End Date, any such bonus shall be reduced pro rata in proportion to
the period of the bonus year during which the employee remained employed by the
Company and during which she was not on garden leave. If the Employee's
employment terminates after the Trial Period End Date, she shall also remain
eligible for a discretionary bonus payment under the Company's discretionary
bonus scheme for 2017 (if any), subject to the terms of such scheme and provided
that any bonus payment will be reduced pro rata in proportion to the period of
the 2017 bonus year during which the Employee remained employed by the Company.
The discretionary bonus amount for 2017 will be determined based on the
Employee's bonus target applicable at the time of notice. The discretionary
bonus amount for 2016 will be determined based on the Employee having achieved
100% on target.

 

3.10In the event that, on or before the Trial Period End Date, the Company gives
notice to terminate the Employee's employment in accordance with clause 3.1.2
without Equity Cause and without the Employee having previously given notice to
terminate her employment:

 

3.10.1the Company shall put the Employee on garden leave under clause 19 until
at least the Trial Period End Date. Until the Trial Period End Date she shall
remain eligible to be vested (subject to the rules of the relevant scheme) any
performance award RSA’s she may be granted on or about the date of signature of
this agreement as though she had not been placed on garden leave under clause
19. If, after the Trial Period End Date the Company decides to terminate the
Employee’s employment prior to the expiry of such notice and make a payment in
lieu of the remaining period of notice under clause 3.2 the payment in lieu
shall comprise the payment in respect of Salary (as provided under clause 3.2)
and the applicable PILON Benefit;

 

 8 

 

 

3.10.2subject to the Employee (or her estate or legal representative, if
applicable) executing a Settlement Agreement within 60 days from the termination
of the Employment, such termination by the Company shall be deemed to constitute
termination by the Company without Equity Cause for the purposes of clause 9.4
and clause 18.3, which shall apply in respect of such termination (subject to
the terms of such clauses), provided that any payment to be made under clause
18.3 shall instead be comprised of a payment equal to: (a) the relevant amount
of Salary (as provided under clause 18.3 and, for the avoidance of doubt, less
any payment made by way of payment in lieu of notice and/or less any Salary paid
in respect of any period during which the Employee was on garden leave after the
Trial Period End Date (whether notice is given by the Employee or the Company));
plus (b) the applicable Severance Benefit reduced pro-rata by the value of any
benefits received by the Employee during any period when she was on garden leave
after the Trial Period End Date;

 

3.10.3subject to the Employee (or her estate or legal representative, if
applicable) executing a Settlement Agreement within 60 days from the termination
of the Employment, the Employee shall remain eligible for a discretionary bonus
payment for the 2016 bonus year under the Company's discretionary bonus scheme
referred to in clause 6.7 (subject to the rules of the scheme). If the
Employee's employment terminates after the Trial Period End Date, she shall
remain eligible for a discretionary bonus payment under the Company's
discretionary bonus scheme for 2017 (if any), subject to the terms of such
scheme and provided that any bonus payment will be reduced pro rata in
proportion to the period of the 2017 bonus year during which the Employee
remained employed by the Company. The discretionary bonus amount for 2017 will
be determined based on the Employee's bonus target applicable at the time of
notice. The discretionary bonus amount for 2016 will be determined based on the
Employee having achieved 100% on target.

 

4Scope of the Employment

 

4.1The Employee shall:

 

4.1.1devote the whole of her working time, attention, ability and skills to her
duties;

 

4.1.2faithfully and diligently perform such duties and exercise such powers
consistent with her position as may from time to time be reasonably assigned to
or vested in her by the Board of the Company or the Parent;

 

4.1.3obey all reasonable and lawful directions of the Board of the Company or
the Parent;

 

4.1.4comply with all the Company’s articles of association, rules, regulations,
policies and procedures from time to time in force;

 

 9 

 

 

4.1.5comply with the general duties of directors set out in sections 171-177 of
the Companies Act 2006, as well as any other applicable common law or statutory
duties owed by directors to their company;

 

4.1.6exercise her duties in compliance with the requirements of the Bribery Act
2010 and use all reasonable endeavours to assist the Company in preventing
bribery from being conducted on its behalf in contravention of that Act;

 

4.1.7at all times act in the best interests of the Company and the Group
Companies and use her best endeavours to promote and protect the interests of
the Company, the Group Companies and their employees; and

 

4.1.8keep the Board of the Company and the Parent at all times promptly and
fully informed (in writing if so requested) of her conduct of the business of
the Company and any Group Company and provide such explanations in connection
with such conduct as the Board may from time to time require.

 

4.2Subject to clause 4.4 the Company reserves the right on reasonable notice to
reasonably assign the Employee duties of a different nature for any period the
Company considers necessary to meet the needs of the business either in addition
to or instead of those referred to in clauses 2.1 and 4.1 above, it being
understood that the Company will consult with the Employee before imposing any
such change and that the Employee will not be assigned duties which she cannot
reasonably perform or which are inconsistent with her position, seniority and
status.

 

4.3During any period of notice of termination (whether given by the Company or
the Employee) but subject to the terms of this Agreement, the Company shall be
at liberty to assign the Employee such other duties as the Company shall
determine in its absolute discretion (it being understood that she will not be
assigned duties which she cannot reasonably perform) and may appoint another
person to carry out the Employee’s former duties as required by the needs of the
business.

 

4.4The Employee shall not, without the prior consent of the Board of the Company
or in compliance with policies previously approved by the Board:-

 

4.4.1on behalf of the Company or any Group Company, incur any capital
expenditure in excess of such sum as may be authorised from time to time;

 

4.4.2on behalf of the Company or any Group Company, enter into any commitment,
contract or arrangement otherwise than in the normal course of business or
outside the scope of her normal duties, or of an unusual, onerous or long term
nature or engage or dismiss any person.

 

4.5The Employee shall if and so long as the Company requires without further
remuneration:

 

4.5.1carry out her duties as instructed by the Company on behalf of any Group
Company; and

 

4.5.2act (subject to Employee’s prior agreement) as a director or officer of any
Group Company.

 

 10 

 

 

4.6The Employee confirms that she has disclosed to the Company all circumstances
in respect of which there is, or there might be, a conflict or possible conflict
of interest between the Company or any Group Company and the Employee and she
agrees to disclose fully to the Company any such circumstances that might arise
during the Employment. For the avoidance of doubt, this includes but is not
limited to, disclosing to the Company any activity by a third party or the
Employee herself which might reasonably be expected to harm the Company or a
Group Company or its business or to destabilise its workforce.

 

4.7If the Employee becomes aware of any wrongdoing or other conduct which might
reasonably be regarded as not in the best interests of the Company or any Group
Company by any Group Company employees (including her own wrongdoing or conduct)
she shall promptly report this to the Head of Legal Affairs or if this is not
appropriate in the circumstances to the Chief Executive Officer.

 

5Hours and Place of Work

 

5.1The Employee shall be required to work such hours as are necessary for the
proper performance of her duties.

 

5.2The Employee agrees that in her capacity as President of International she
may choose or determine the duration of her working time and that the working
time limits set out in Part II of the Working Time Regulations 1998 do not apply
to the Employment.

 

5.3The Employee’s principal place of work will be in the Company’s offices at 2
Pancras Square, London N1C 4AG or any such place in England as the Company shall
from time to time direct. The Employee will be given reasonable notice of any
change in her place of work.

 

5.4The Employee may be required to travel throughout the United Kingdom and
overseas in the performance of her duties and this may, on occasions,
necessitate the Employee working outside the UK for an aggregate period of more
than one month in any calendar year. At the date of this Agreement it is not
envisaged that the Employee shall be required to work outside of the UK for more
than one month at any one time. During any such period the Employee will be paid
her normal salary and benefits in sterling in the normal way unless otherwise
agreed. The Company shall bear all liability for any further tax or similar
statutory deductions, penalties, costs and interest the Employee is required to
pay, in any jurisdiction, as a result of any overseas travel undertaken in the
course of her duties, save that this shall not extend to any statutory
deductions, penalties, costs and interest incurred solely as a result of the
Employee’s negligent failure.

 

6Remuneration

 

6.1The Company shall pay to the Employee a basic salary at the rate of £300,000
per annum (“Salary”), payable by equal monthly instalments in arrears, normally
on the last working day of each calendar month (the “Salary Instalments”) by
credit transfer to a bank account nominated by the Employee.

 

6.2Upon giving not less than one month's notice, the Company reserves the right
to change the intervals of the Salary Instalments as required by the needs of
the Company to fortnightly instalments in arrears, normally on the 15th and last
working day of each calendar month. The Company reserves the right to revert the
Salary Instalments back to monthly instalments by providing the Employee with
not less than one month's notice.

 

 11 

 

 

6.3By signing this Agreement the Employee acknowledges and agrees to her Salary
Instalments being changed in accordance with clause 6.2 as and when required by
the needs of the Company.

 

6.4The Company will review the Employee’s salary annually. The Company shall not
be obliged to make any increase.

 

6.5The salary specified in clause 6.1 shall be inclusive of any fees to which
the Employee may be entitled as a director of the Company or any Group Company.

 

6.6The Company shall pay the Employee a car allowance of £14,160 per year,
payable in equal monthly instalments in arrears, less deductions for tax and
National Insurance.

 

6.7The Employee shall be eligible to participate in the Company’s discretionary
bonus scheme with a potential discretionary bonus of up to 50% of the Employee’s
annual base salary each financial year of the Company strictly subject to the
rules of such scheme as the Board or the Compensation Committee of the Company
and/or any Parent from time to time may determine from time to time in force.
Details of the bonus scheme will be communicated at the appropriate time. The
Company reserves the right to discontinue the scheme or alter the terms of any
bonus scheme provided at any time in line with what it considers to be business
requirements. The bonus scheme is discretionary and there is no contractual
entitlement to continue the scheme. Award of a bonus in one year shall not
entitle the Employee to a bonus in subsequent years.

 

6.8To the extent that the Parent is required pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act to develop and
implement a policy (the “Policy”) providing for the recovery from the Employee
of any payment of incentive-based compensation paid to the Employee that was
based upon erroneous data contained in an accounting statement, this Agreement
shall be deemed amended and the Policy incorporated herein by reference as of
the date that the Parent takes all necessary corporate action to adopt the
Policy, without requiring any further action of the Parent or the Employee,
provided that any such Policy shall only be binding on the Employee if the same
Policy applies to the other executive officers of the Group Companies as
designated by the Parent Board from time to time.

 

7Pension and other Benefits

 

7.1The Company will comply with its employer pension duties under Part 1 of the
Pensions Act 2008 from the date that it is legally required to do so. As a
result, the Employee will be automatically enrolled into either a qualifying
pension scheme or the National Employment Savings Trust (“NEST”), whichever the
Company decides. If the Employee does not decide to opt-out of auto-enrolment,
the Employee will be required to make pension contributions at the level set out
in the relevant legislation and the Employee agrees to the Company deducting
such contributions from their salary each month. Further information about
pension choices will be provided at the appropriate time.

 

7.2At the date of this Agreement it is not envisaged that the qualifying pension
scheme will be a contracted out scheme for the purpose of the Pensions Schemes
Act 1993 or that there will be a contracting out certificate in place in respect
of the Employment.

 

 12 

 

 

7.3The Employee shall be eligible to participate in the benefits schemes, which
the Company (or its Parent from time to time) may maintain for the benefit of
its senior employees from time to time in the UK (the “Schemes”) subject to the
rules of the Schemes and the terms of any related policy of insurance from time
to time in force. The Employee understands and agrees that she may not be
eligible to participate in all non-UK entity benefit schemes due to the rules of
such schemes and the terms of any related policy of insurance from time to time
in force and that for those non-UK entity benefit schemes that she is eligible
to participate in, she may only be able to participate in them to the extent
that they can be properly, legally and reasonably be applied, administered and
exercised in the UK. Further details of the Schemes and the benefits currently
available to the Employee can be obtained from the Global Human Resources
department of the Group Companies. This is for information only and should not
be regarded as any guarantee of benefits, which may be paid under the Schemes in
place from time to time.

 

7.4The Company reserves the right, at its absolute discretion, to change the
Schemes providers, to amend the terms of the Schemes (including but not limited
to the level of benefits), to terminate the Schemes without replacement, to
substitute other schemes for the Schemes and to remove the Employee from
membership of the Schemes.

 

7.5The Company shall be under no obligation to make any payment under the
Schemes to the Employee unless and until it has received the relevant payment
from the relevant Scheme provider(s). If any of the Schemes providers refuse for
any reason (whether based on their own interpretation of the terms of the
insurance policy or otherwise) to provide any benefits to the Employee, the
Company shall not be liable to provide replacement benefits itself or any
compensation in lieu and shall be under no obligation to pursue a claim for
unpaid benefits on behalf of the Employee against the Schemes providers.

 

7.6The Company reserves the right to terminate the Employee’s employment, where
it has good cause to do so (including but not limited to where the Employee is
incapacitated, redundant or has committed misconduct), notwithstanding that the
Employee is receiving benefits under the Schemes and that such termination may
result in those benefits being discontinued. The Employee agrees that she shall
have no claim against the Company for damages in respect of the loss of benefits
under the Schemes in such circumstances.

 

7.7In the event that the Employee is absent by reason of ill-health she will
continue to co-operate with and act in good faith towards the Company including
but not limited to staying in regular contact with the Company and providing it
with such information about their health, prognosis and progress as the Company
may require.

 

7.8In accordance with the Schemes rules from time to time participation in the
Schemes may be subject to the condition that the Employee has notified the
Company on or before the commencement of the Employment of any pre-existing
medical conditions that she may have.

 

8Expenses and travel

 

8.1The Company shall reimburse the Employee in respect of all expenses
reasonably incurred by her in the proper performance of her duties, subject to
the Employee providing such receipts or other evidence that the Company may
require. Subject to the Employee providing such receipts or other evidence that
the Company may require, the Company shall also reimburse the Employee’s
reasonable expenses of meals and lodging while staying in London from time to
time and reasonable expenses for travelling to Heathrow or other major UK
airports in the proper performance of her duties.

 

 13 

 

 

8.2The Employee shall submit each expenses claim within 60 days of the later of:

 

8.2.1incurring the expense; or

 

8.2.2receipt of the invoice for such expense.

 

8.3The Company shall use its reasonable endeavours to reimburse expenses claims
within 30 days of receiving an accurate and properly completed expenses claim
accompanied by such receipts or other evidence that the Company may require.

 

8.4The Employee shall at all times comply with the Company’s Travel Policy and
Expenses Policy from time to time in force. Copies are available from the Group
Companies’ intranet site or upon request from the Global Human Resources
department of the Group Companies.

 

8.5The Company shall pay the Employee's reasonable travel costs incurred in the
proper performance of her duties in relation to her daily commute from her
current home address as set out in this Agreement to the Company's offices
located as anticipated in accordance with clause 5.3 to a maximum of £1,080 per
month excluding any associated taxes and statutory deductions arising thereon
(the "Commuting Cap"). The Employee will submit her expenses claim for such
expenses with such receipts or other evidence that the Company may require in
accordance with clause and in compliance Company’s Travel Policy and Expenses
Policy from time to time in force. Strictly subject to the Commuting Cap, on an
annual basis, the Company shall also provide a gross up in respect of the income
tax payable on (i) reimbursement payments made to Employee for commuting
expenses set forth in this clause and (ii) any gross up amounts resulting
therefrom.

 

9SHARE OPTIONS

 

9.1Subject always to the rules of the Intercept Pharmaceuticals, Inc. 2012
Equity Incentive Plan, as amended, or any other equity incentive plan that may
then be in effect (collectively, the “Equity Awards”) and any legal or
regulatory restrictions from time to time in force, the Employee was granted the
Options. The Employee may further, at the sole discretion of the Board or the
Compensation Committee of the Parent, from time to time be granted additional
options or other equity-based awards over shares of the common stock of the
Parent.

 

9.2If the Employee has been, prior to the date of this Agreement, or is at any
time following the date of this Agreement, granted options or other equity-based
awards pursuant to the Share Scheme or any other stock option or share incentive
scheme of the Parent, those options or rights shall be subject to the rules of
that scheme as in force from time to time which rules shall not form part of the
Employee’s service contract.

 

Effect of Termination of Share or Stock Options and other equity compensation

 

9.3In the event of Employee’s termination by the Company for Equity Cause or by
the Employee without Equity Good Reason all unvested stock options and other
equity-based awards granted to the Employee before and after the date of this
Agreement (including the Equity Awards) shall be immediately forfeited upon the
effective date of such termination of employment or as otherwise provided in the
award agreement; provided, and subject to clause 9.8, that the Employee shall
have until the earlier of expiration date of the option or 90 days from the date
of termination of the Employee to exercise all vested options unless the stock
plan pursuant to which the option is granted requires earlier termination in
connection with a liquidation or sale of the Parent or the Company.

 

 14 

 

 

9.4In the event of the Employee’s termination by the Employee for Equity Good
Reason or by the Company without Equity Cause and provided that the Employee (or
her legal representative, if applicable) executes a Settlement Agreement within
a period of 60 days from the termination of Employment, that number of the
Employee's time-based unvested stock options and other time-based equity awards
granted to the Employee before or after the date of this Agreement (including
the Options) that would otherwise have vested from the effective date of the
Employee’s termination up to and including the first anniversary of such date
shall vest as of the date that the Settlement Agreement is executed by the
Employee (or her estate or legal representative, if applicable) and the Employee
(or her estate or legal representative, if applicable) shall have until the
earlier of the expiration date of the option or one (1) year from the date of
termination of the Employee’s employment to exercise all vested options unless
the stock plan pursuant to which the option is granted requires earlier
termination in connection with a liquidation or sale of the Parent or the
Company.

 

9.5In the event the Employee’s employment with the Company is terminated by the
Employee for Equity Good Reason or by the Company without Equity Cause, in any
such case, in anticipation of and/or within twelve (12) months following a
Change in Control, in lieu of the acceleration provided for pursuant to clause
9.4 above, provided that the Employee (or her legal representative, if
applicable) executes a Settlement Agreement within a period of 60 days from the
termination of Employment, and subject to clause 9.8, to the extent vesting and
acceleration will not result in violation of any applicable law, and subject to
clause 9.8, all of the Employee’s time-based unvested stock options and other
time-based equity-based awards granted to the Employee before or after the date
of this Agreement (including the Equity Awards) then in effect shall vest as of
the date of the Settlement Agreement and the Employee shall have until the
earlier of the expiration date of the option or one (1) year from the date of
termination of the Employee’s employment to exercise all vested options unless
the stock plan pursuant to which the option is granted requires earlier
termination in connection with a liquidation or sale of the Parent or the
Company.

 

9.6In the event the Employee’s employment with the Company is terminated by
reason of Incapacity pursuant to clause 18.2, all unvested stock and stock
options granted to the Employee before and after the date of this Agreement
shall be immediately forfeited upon the effective date of such termination of
employment or as otherwise provided in the award agreement; provided that, and
subject to clause 9.8 the Employee shall have until the earlier of the
expiration date of the option or one (1) year from the date of termination of
Employee’s employment to exercise all vested options unless the stock plan
pursuant to which the option is granted requires earlier termination in
connection with a liquidation or sale of the Parent or the Company.

 

9.7As used herein, “Change in Control” shall occur or be deemed to occur if any
of the following events occur:

 

9.7.1any sale, lease, exchange or other transfer (in one transaction or a series
of transactions) of all or substantially all of the assets of the Parent and the
Group Companies to a third person (with “person” as defined in clause 9.7.3); or

 

 15 

 

 

9.7.2any consolidation or merger of the Parent or the Company where the
shareholders of the Parent or the Company, as the case may be, immediately prior
to the consolidation or merger, would not, immediately after the consolidation
or merger, beneficially own, directly or indirectly, shares representing in the
aggregate more than fifty percent (50%) of the combined voting power of all the
outstanding securities of the corporation issuing cash or securities in the
consolidation or merger (or of its ultimate parent corporation, if any); or

 

9.7.3a third person, including a “person” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934 (a US Statute), as amended (the “Exchange Act”)
(but other than (a) the Parent or another Group Company, (b) any employee
benefit plan of the Parent or a Group Company, or (c) investors purchasing
equity securities of the Parent pursuant to a financing or a series of
financings approved by the board of directors of the Parent) becomes the
beneficial owner (as defined in Rule 13d-3 under the Exchange Act) directly or
indirectly, of Controlling Securities (as defined below). “Controlling
Securities” shall mean securities representing 25% or more of the total number
of votes that may be cast for the election of the directors of the Parent or the
Company, as the case may be.

 

9.7.4Notwithstanding anything to the contrary herein, a Change in Control in
respect of the Company shall not be deemed to have occurred under clause 9.7.2
or 9.7.3 if, immediately after the consummation of such transaction or series of
transactions, (a) Employee is employed by the Parent, the Company or another
Group Company on similar terms as this Agreement and (b) such transaction or
series of transactions do not constitute a Change in Control in respect of
Parent.

 

9.8In the event that the Employee or the Company give notice to terminate the
Employment and the Company puts the Employee on garden leave pursuant to clause
19 below, for the purposes of clauses 9.3, 9.4, 9.5 and 9.6 above, the
Employee's employment shall be deemed to have been terminated with effect from
the date on which the Employee is put on garden leave (as determined by the
Company) and references to the effective date of termination of the Employee's
employment or the termination of employment in such clauses shall be deemed to
be the date on which the Employee is placed on garden leave (as determined by
the Company). For the avoidance of doubt, this sub-clause shall only apply for
the purposes of clauses 9.3 to 9.6 inclusive and for all other purposes the
Employee's employment and the terms and conditions relating to it under this
Agreement shall continue in effect until the expiry of the notice given by the
Employee or the Company.

 

10Holiday

 

10.1The Employee shall be entitled to receive her normal remuneration for all
bank and public holidays normally observed in England and a further 30 working
days holiday in each holiday year, being the period from 1 January to 31
December. The Employee may only take her holiday at such times as are agreed
with the person to whom she reports and in accordance with the Company’s
Vacation Policy from time to time in force.

 

10.2In the holiday years in which the Employment commences or terminates, the
Employee’s entitlement to holiday shall accrue on a pro-rata basis for each
complete month of service during the relevant year.

 

 16 

 

 

10.3If, on the termination of the Employment, the Employee has exceeded her
accrued holiday entitlement, the excess may be deducted from any sums due to
her. If the Employee has any unused holiday entitlement, the Board may either
require the Employee to take such unused holiday during any notice period or
accept payment in lieu. Any payment in lieu shall only be made in respect of
holiday accrued in accordance with clause 10.2 above during the Employee’s final
holiday year.

 

10.4Holiday entitlement for one holiday year may not be taken in subsequent
holiday years unless otherwise agreed by the Board. Failure to take holiday
entitlement in the appropriate holiday year will lead to forfeiture of any
accrued holiday not taken, without any right to payment in lieu.

 

11Incapacity

 

11.1Subject to the Employee’s compliance with the Company’s rules from time to
time in force regarding sickness notification and doctor’s certificates, details
of which can be obtained from the Group Companies’ intranet site or upon request
from the Global Human Resources department of the Group Companies and subject to
the Company’s right to terminate the Employment for any reason including without
limitation incapacity, if the Employee is at any time absent on medical grounds
the Company shall pay to the Employee her normal basic salary for a maximum of
13 weeks for any one period of absence or absence in aggregate in any rolling
period of 12 months (“Company Sick Pay”).

 

11.2The Company reserves the right to reasonably require the Employee to undergo
a medical examination by a doctor or consultant nominated by it, at anytime
including at any stage of absence at the Company’s expense, and the Employee
agrees that she will undergo any requisite tests and examinations and will fully
co-operate with the relevant medical practitioner and shall authorise him or her
to disclose to and discuss with the Company the results of any examination and
any matters which arise from it.

 

11.3Payment of Company Sick Pay to the Employee pursuant to clause 11.1 shall be
inclusive of any Statutory Sick Pay and any Social Security Sickness Benefit or
other benefits to which the Employee may be entitled, whether or not claimed.

 

11.4If the Employee’s absence shall be caused by the actionable negligence of a
third party in respect of which damages are recoverable, then all sums paid by
the Company shall constitute loans to the Employee, who shall:

 

11.4.1immediately notify the Company of all the relevant circumstances and of
any claim, compromise, settlement or judgement made or awarded;

 

11.4.2if the Board of the Company so requires, refund to the Company such sum as
the Board may determine, not exceeding the lesser of:

 

a)the amount of damages recovered by her under such compromise, settlement or
judgement; and

 

b)the sums advanced to her in respect of the period of incapacity.

 

11.5Any actual or prospective entitlement to Company Sick Pay or private medical
insurance or long term disability benefits shall not limit or prevent the
Company from exercising its right to terminate the Employment in accordance with
clauses 3.2 or 18 or otherwise and the Company shall not be liable for any loss
arising from such termination.

 

 17 

 

 

11.6If the Employee is prevented by incapacity from properly performing her
duties under this Agreement for a consecutive period of 20 working days the
Board may appoint another person or persons to perform those duties until such
time as the Employee is able to resume fully the performance of her duties.

 

12Deductions

 

For the purposes of the ERA, the Employee hereby authorises the Company to
deduct from her remuneration any sums due from her to the Company or any Group
Company including, without limitation, any overpayments of salary, employee’s
pension contributions, overpayments of holiday pay whether in respect of holiday
taken in excess of that accrued during the holiday year or otherwise, loans or
advances made to her by the Company, any fines incurred by the Employee and paid
by the Company, the cost of repairing any damage or loss to the Company’s
property caused by her and all losses suffered by the Company as a result of any
negligence or breach of duty by the Employee.

 

13Restrictions On Other Activities by the Employee

 

13.1During the Employment the Employee shall not directly or indirectly be
employed, engaged, concerned or interested in any other company, business or
undertaking without the prior written consent of the Board of the Parent or be
involved in any activity which the Board of the Parent reasonably considers may
be, or become, harmful to the interests of the Company or any Group Company or
which might reasonably be considered to interfere with the performance of the
Employee’s duties under this Agreement provided that this clause 13.1 shall not
prohibit the Employee:

 

13.1.1subject to the prior written consent of the Board of the Parent, serving
as an officer or member of the board of directors or advisory boards of non
competing organisations from time to time;

 

13.1.2serving as an officer or member of a charitable, educational or civic
organisations;

 

13.1.3engaging in charitable activities and community affairs; or

 

13.1.4managing her personal investments or affairs including holding (directly
or through nominees) of investments listed on any recognised stock exchange as
long as not more than 5 per cent of the issued shares or other securities of any
class of any one company shall be so held;

 

subject always to such activities not being or becoming, harmful to the
interests of the Company or any Group Company or reasonably being considered to
interfere with the performance of the Employee’s duties and responsibilities
under this Agreement.

 

13.2Subject to any regulations issued by the Company, the Employee shall not be
entitled to receive or obtain directly or indirectly any discount, rebate or
commission in respect of any sale or purchase of goods effected or other
business transacted (whether or not by her by or on behalf of the Company) and
if she (or any firm or company in which she is interested) shall obtain any such
discount, rebate or commission, she shall account to the Company for the amount
received by her (or a due proportion of the amount received by such company or
firm having regard to the extent of her interest in it). For the avoidance of
doubt, nothing in this clause shall prevent the Employee from obtaining any
discount, rebate or commission solely as a result of transactions legitimately
entered into in her personal capacity.  

 

 18 

 

 

14Confidentiality

 

14.1The Employee shall neither during the Employment (except in the proper
performance of her duties) nor at any time (without limit) after the termination
of the Employment:

 

14.1.1divulge or communicate to any person, company, business entity or other
organisation;

 

14.1.2use for her own purposes for any purposes other than those of the Company
or any Group Company; or

 

14.1.3through any failure to exercise due care and diligence, permit or cause
any unauthorised disclosure of

 

any Confidential Information provided that these restrictions shall cease to
apply to any information, which shall become available to the public generally
otherwise than through an unauthorised disclosure by the Employee or any other
person.

 

14.2For the purposes of this Agreement “Confidential Information” shall mean, in
relation to the Company or any Group Company:

 

14.2.1trade secrets;

 

14.2.2information relating to research activities, inventions, discoveries,
secret processes, designs, know how, technical specifications and processes,
formulae, intellectual property rights, computer software, product lines and any
other technical information relating to the creation, production or supply of
any past, present or future product or service;

 

14.2.3any inventions or improvements which the Employee may make or discover
during the Employment;

 

14.2.4any information relating to the business or prospective business;

 

14.2.5details of suppliers, their services and their terms of business;

 

14.2.6details of customers and their requirements, the prices charged to them
and their terms of business;

 

14.2.7pitching material, marketing plans and sales forecasts of any past,
present or future products or services;

 

14.2.8information relating to the business, corporate plans, management systems,
accounts, finances and other financial information, results and forecasts (save
to the extent that these are included in published audited accounts);

 

 19 

 

 

14.2.9proposals relating to the acquisition or disposal of a company or business
or any part thereof;

 

14.2.10proposals for expansion or contraction of activities, or any other
proposals relating to the future;

 

14.2.11details of employees and officers and of the remuneration and other
benefits paid to them;

 

14.2.12information given in confidence by clients, customers suppliers or any
other person;

 

14.2.13any other information which the Employee is notified is confidential; and

 

14.2.14any other information which the Company (or relevant Group Company) could
reasonably be expected to regard as confidential, whether or not such
information is reduced to a tangible form or marked in writing as
“confidential”, including but not limited to, information which is commercially
sensitive,

 

which comes into the Employee’s possession by virtue of the Employment and which
is not in the public domain and all information, which has been or may be
derived or obtained from any such information.

 

14.3The Employee acknowledges that all notes, memoranda, records, lists of
customers and suppliers and employees, correspondence, documents, computer and
other discs and tapes, data listings, databases, codes, designs and drawings and
any other documents and material whatsoever (whether made or created by the
Employee or otherwise) relating to the business of the Company and any Group
Company (and any copies of the same) or which is created or stored on the
Company’s equipment and systems:

 

14.3.1shall be and remain the property of the Company or the relevant Group
Company; and

 

14.3.2shall be handed over by the Employee to the Company or the relevant Group
Company on demand and in any event on the termination of the Employment and the
Employee shall certify that all such property has been so handed over and that
no copies or extracts have been retained.

 

14.4For the avoidance of doubt, social media accounts, any on-line content and
contacts operated or created by the Employee during the Employment for work
related (including networking) purposes shall be regarded as the property of the
Company and the Employee agrees not to use such social media after the
termination of the Employment.

 

14.5This clause 14 shall only bind the Employee to the extent allowed by law and
nothing in this clause shall prevent the Employee from making a statutory
disclosure.

 

 20 

 

 

15Data Protection

 

The Employee consents to the Company and/or the Group Companies holding and
processing, both electronically and manually, the data it collects in relation
to the Employee in the course of the Employment (including, without limitation
the Employee’s employment application, references, bank details, appraisals,
holiday and sickness records, salary reviews, remuneration details, employment
benefits and other records which may include sensitive personal data relating to
her health) for the purposes of the Company’s and/or the Group Companies’
administration and management of their employees and their businesses, the
evaluation of assets and liabilities before any acquisition, merger or
re-organisation of the Company and/or the Group Companies’ business, to fulfil
any obligation of the Company and/or the Group Companies to transfer records to
any successor employer and for compliance with applicable procedures, laws and
regulations. Such processing may involve the transfer, storage and processing by
the Company and/or the Group Companies of such data outside the European
Economic Area, to which the Employee consents.

 

16Inventions and Intellectual Property Rights

 

16.1The Employee acknowledges that all Employment IPRs, Employment Inventions
and all materials embodying them shall automatically belong to the Company or
relevant Group Company to the fullest extent permitted by law. To the extent
that they do not vest in the Company or relevant Group Company automatically,
the Employee holds them on trust for the Company or relevant Group Company.

 

16.2The Employee acknowledges that, because of the nature of her duties, which
includes research and development, including creating and developing Employment
Inventions and Employment IPRs, and the particular responsibilities arising from
the nature of her duties, she has, and shall have at all times while she is
employed by the Company, a special obligation to further the interests of the
Company and the Group Companies.

 

16.3To the extent that legal title in any Employment IPRs or Employment
Inventions does not vest in the Company or relevant Group Company by virtue of
clause 16.1, the Employee agrees, immediately upon creation of such rights and
inventions, to offer to the Company or relevant Group Company in writing a right
of first refusal to acquire them on arm’s length terms to be agreed between the
parties. If the parties cannot agree on such terms within 30 days of the Company
or relevant Group Company receiving the offer, the Company shall refer the
dispute to an arbitrator who shall be nominated by CEDR. The arbitrator's
decisions shall be final and binding on the parties, and the costs of
arbitration shall be borne equally by the parties. The Employee agrees that the
provisions of this clause 16.3 shall apply to all Employment IPRs and Employment
Inventions offered to the Company under this clause 16.3 until such time as the
Company has agreed in writing that the Employee may offer them for sale to a
third party.

 

16.4The Employee agrees:

 

16.4.1to give the Company full written details of all Inventions which relate to
or are capable of being used in the business of the Company and/or any Group
Company promptly on their creation;

 

16.4.2at the Company's request and in any event on the termination of her
employment to give to the Company all originals and copies of correspondence,
documents, papers and records on all media which record or relate to any of the
Employment IPRs;

 

16.4.3not to attempt to register any Employment IPR nor patent any Employment
Invention unless requested to do so by the Company; and

 

 21 

 

 

16.4.4to keep confidential each Employment Invention unless the Company has
consented in writing to its disclosure by the Employee.

 

16.5The Employee waives all her present and future moral rights which arise
under the Copyright Designs and Patents Act 1988, and all similar rights in
other jurisdictions relating to any copyright which forms part of the Employment
IPRs, and agrees not to support, maintain nor permit any claim for infringement
of moral rights in such copyright works.

 

16.6The Employee acknowledges that, except as provided by law, no further
remuneration or compensation other than that provided for in this Agreement is
or may become due to the Employee in respect of her compliance with this clause
16.6. This is without prejudice to the Employee’s rights under the Patents Act
1977.

 

16.7The Employee undertakes to use her best endeavours to execute all documents
and do all acts both during and after her employment by the Company as may, in
the opinion of the Board of the Parent or the Company, be necessary or desirable
to vest the Employment IPRs in the Company or relevant Group Company, to
register them in the name of the Company or relevant Group Company and to
protect and maintain the Employment IPRs and the Employment Inventions. Such
documents may, at the Company's request, include waivers of all and any
statutory moral rights relating to any copyright works which form part of the
Employment IPRs. The Company agrees to reimburse the Employee's reasonable
expenses of complying with this clause 16.7.

 

16.8The Employee agrees to give all necessary assistance to the Company or
relevant Group Company to enable it to enforce its Intellectual Property Rights
against third parties, to defend claims for infringement of third party
Intellectual Property Rights and to apply for registration of Intellectual
Property Rights, where appropriate throughout the world, and for the full term
of those rights.

 

16.9The Employee hereby irrevocably appoints the Company to be her attorney to
execute and do any such instrument or thing and generally to use her name for
the purpose of giving the Company or its nominee the benefit of this clause 16.
The Employee acknowledges in favour of a third party that a certificate in
writing signed by any Director or the Secretary of the Company that any
instrument or act falls within the authority conferred by this clause 16.9 shall
be conclusive evidence that such is the case.

 

17Statements

 

17.1The Employee shall not make, publish (in any format) or otherwise
communicate any derogatory statements, whether in writing or otherwise, at any
time either during her Employment or at any time after its termination in
relation to the Company, any Group Company or any of their officers or other
personnel.

 

17.2The Company will use its reasonable endeavours to ensure that it does not
allow or encourage its employees, officers and directors to make publish (in any
format) or otherwise communicate any derogatory statements, whether in writing
or otherwise, at any time during the Employment or at any time after its
termination in relation to the Employee.

 

17.3For the avoidance of doubt all statements to the press or other media
communications in connection with the Company and/or any Group Company are dealt
with by the Investor Relations Committee. The Employee shall not make any
statements to the press or other media in connection with the Company and/or any
Group Company at any time either during or after the Employment without the
prior consent of the Chief Executive Officer of the Parent and/or the Investor
Relations Committee.

 

 22 

 

 

18Termination of Employment and severance

 

18.1The Company may terminate the Employment immediately by notice in writing if
the Employee shall have:

 

18.1.1committed any serious breach of her obligations under this Agreement; or

 

18.1.2committed any repeated or continued breach of her obligations under this
Agreement after having received a written warning from the Company relating to
the same; or

 

18.1.3been guilty of conduct tending to bring her or the Company or any Group
Company into disrepute; or

 

18.1.4become bankrupt or had an interim order made against her under the
Insolvency Act 1986 or compounded with her creditors generally; or

 

18.1.5been disqualified from being a director by reason of any order made under
the Companies Directors Disqualification Act 1986 or any other enactment; or

 

18.1.6been convicted of an offence under any statutory enactment or regulation
(other than a motoring offence for which no custodial sentence is given); or

 

18.1.7failed to comply with the United Kingdom’s Bribery Act 2010 or any other
similar legislation, regulations or rules in any relevant jurisdiction related
to, giving payments, gifts or entertainment to obtain a business advantage
unlawfully, or adopted to implement the OECD Convention on Combating Bribery of
Foreign Officials in International Transactions; or

 

18.1.8during the Employment, committed any gross breach of clauses 13, 14, 16
and/or 17.

 

Any delay by the Company in exercising such right of termination shall not
constitute a waiver thereof.

 

18.2In the event the Employee is incapacitated or prevented by illness or injury
or accident or any other circumstances beyond her control (“Incapacity”) from
discharging her duties for a total of 16 consecutive weeks, or 24 weeks in
aggregate in any 12 consecutive calendar months, the Company may by notice in
writing at any time during the period of Incapacity terminate the Employee’s
Employment by giving such notice as is required by section 86 of the Employment
Rights Act 1996.

 

 23 

 

 

18.3In the event of the termination of the Employee's employment by the Company
without Equity Cause or by the Employee for Equity Good Reason, provided that
the Employee (or her legal representative if applicable) executes a Settlement
Agreement prior to the 60th day following the termination of the Employee's
employment, the Company shall provide the Employee with a payment equal to: (a)
12 months of the Salary and either (at the Company's sole discretion) shall (i)
continue to provide the benefits to which the Employee was entitled for a
continued 12 month period (comprising car allowance, pension contributions,
private medical insurance and life assurance cover but not bonus or other
benefits) or (ii) make a payment of the value of the benefits the Employee is
entitled to receive over a 12 month period (including car allowance, pension
contributions, private medical insurance and life assurance cover) at the time
of the termination of employment; (b) less any payment made by way of payment in
lieu of notice (including PILON Benefit); and/or (c) less any Salary paid and/or
benefits provided in respect of any period during which the Employee was on
garden leave (whether notice is given by the Employee or the Company). Such
payment shall be paid in equal monthly instalments according to the Company’s
payroll commencing on the first payroll date the Settlement Agreement is
executed by the Employee (or her legal representative if applicable), save that
in the event of such termination in anticipation of or within 12 months
following a Change in Control, such payment shall be made in one lump sum
payment within 30 days following the date the Settlement Agreement is executed
by the Employee (or her legal representative if applicable). For the avoidance
of doubt, (A) clause 9.4 and clause 9.5 are unaffected by this clause 18.3 and
the acceleration provisions set out therein will apply in circumstances where
the Employee has exercised her rights under this clause and (B) if clause 3.9 or
3.10 is applicable, clause 18.3 shall not be applicable except to the extent
referenced specifically in clause 3.9 or 3.10.

 

19GARDEN LEAVE

 

During any period of notice of termination (whether given by the Company or the
Employee), the Company shall be under no obligation to assign any duties to the
Employee and shall be entitled to exclude her from its premises and those of any
Group Company, and require the Employee not to contact any customers, suppliers
or employees provided that this shall not affect the Employee’s entitlement to
receive her normal salary and contractual benefits. During any such period of
exclusion the Employee will continue to be bound by all the provisions of this
Agreement and shall at all times conduct herself with good faith towards the
Company. In the event the Company exercises its right to place the Employee on
garden leave for some or all of the notice period, the Company shall not, from
the date it exercises such right, require the Employee to perform any duties or
to be available during her normal working hours. Further the Company expressly
permits the Employee to utilise her time looking for and attending interviews or
meetings regarding any new employment or engagement which would start after her
employment with the Company terminates subject always to this being in
compliance with clause 5, 13, 14 and 21 of this Agreement.

 

20directorship

 

20.1On the termination of the Employment (however arising) or on either the
Company or the Employee having served notice of such termination, the Employee
shall should she hold any such offices:

 

20.1.1at the request of the Company or any Group Company resign from all
directorships and offices held by her in the Company or any Group Company and
shall transfer without payment to the Company or as the Company may direct any
nominee shares provided by it, provided however that such resignation shall be
without prejudice to any claims which the Employee may have against the Company
or any Group Company arising out of the termination of the Employment; and

 

 24 

 

 

20.1.2immediately deliver to the Company or any Group Company as directed all
materials within the scope of clause 14.3 and all credit cards, motor cars, car
keys and other property of or relating to the business of the Company or of any
Group Company which may be in her possession or under her power or control,

 

and if the Employee should fail to do so the Company is hereby irrevocably
authorised to appoint another person to sign any documents and/or do any other
things necessary on her behalf in order to give effect to the Employee’s
undertaking in this clause 20.1.

 

20.2The appointment of the Employee as a director of the Company or any Group
Company is not a term of this Agreement and the Company or any Group Company
reserves the right to remove the Employee from any such directorship at any time
and for any reason. Where the Company or any Group Company exercises this right,
this shall not amount to a breach of this Agreement and shall not give rise to a
claim for damages or compensation.

 

21Post Termination obligations of the Employee

 

21.1For the purposes of this clause 21 the following definitions apply:

 

21.1.1“Restricted Business” means the businesses of the Company and Group
Companies at the Termination Date with which the Employee was involved to a
material extent during the twelve months immediately preceding the Termination
Date;

 

21.1.2“Restricted Customer” means any person, firm, company or other
organisation who, at any time during the twelve months immediately preceding the
Termination Date was a customer of or in the habit of dealing with the Company
or any Group Company and with whom, during that period, the Employee had
material dealings in the course of her employment or for whom the Employee was
responsible on behalf of the Company or any Group Company;

 

21.1.3“Prospective Customer” means any person, firm, company or other
organisation with whom the Company or any Group Company had negotiations or
discussions regarding a possible business relationship and/or had submitted a
tender, taken part in a pitch or made a presentation to, or with which it was
otherwise negotiating for the supply of goods and services during the six months
immediately preceding the Termination Date and with whom, during that period,
the Employee had material dealings in the course of her Employment or for whom
the Employee was responsible for developing the relationship on behalf of the
Company or any Group Company;

 

21.1.4“Restricted Employee” means any person who, at the Termination Date, was
an employee, officer or consultant of the Company or Group Company who could
materially damage the interests of the Company or any Group Company if she
becomes employed in any competing business and with whom the Employee worked
closely or was responsible for in the twelve months immediately preceding the
Termination Date;

 

 25 

 

 

21.1.5“Restricted Supplier” means any person, firm, company or other
organisation who, in the twelve months immediately preceding the Termination
Date supplied goods and/or services to the Company or any Group Company
including but not limited to any individual who provided services to the Company
or any Group Company by way of a consultancy agreement (but excluding utilities
or goods and services supplied for administrative purposes) and with whom,
during that period, the Employee dealt to a material extent;

 

21.1.6“Restricted Territory” means the United Kingdom and any other country in
the world where the Company or any Group Company had business interests or
dealings on the Termination Date;

 

21.1.7“Restriction Date” means the earlier of the Termination Date and the start
of any period of Garden Leave in accordance with clause 19;

 

21.1.8“Termination Date” means the date of termination of the Employment
(howsoever caused).

 

21.2The Employee acknowledges that by reason of the Employment she will have
access to trade secrets, confidential information, business connections and the
workforce of the Company and the Group Companies and that in order to protect
their legitimate business interests it is reasonable for her to enter into these
post termination restrictive covenants and, having had the opportunity to seek
independent legal advice the Employee agrees that the restrictions contained in
this clause 21 (each of which constitutes an entirely separate, severable and
independent restriction) are reasonable.

 

21.3Reference in this clause 21.3 to the “Company” shall apply as though there
were included reference to any relevant Group Company for whom or on whose
behalf the Employee works during the course of the Employment. The Employee
covenants with the Company for itself and as trustee and agent for each Group
Company that she will not without the prior written consent of the Company:

 

21.3.1for six months after the Restriction Date solicit or endeavour to entice
away from the Company the business or custom of a Restricted Customer with a
view to providing goods or services in competition with any Restricted Business;

 

21.3.2for six months after the Restriction Date solicit or endeavour to entice
away from the Company the business or custom of a Prospective Customer with a
view to providing goods or services in competition with any Restricted Business;

 

21.3.3for six months after the Restriction Date provide goods or services to, or
otherwise have any business dealings with, any Restricted Customer in the course
of any business concern which is in competition with any Restricted Business;

 

21.3.4for six months after the Restriction Date provide goods or services to, or
otherwise have any business dealings with, any Prospective Customer in the
course of any business concern which is in competition with any Restricted
Business;

 

21.3.5for six months after the Restriction Date induce, solicit or otherwise
endeavour to entice away from the Company any Restricted Employee;

 

 26 

 

 

21.3.6for six months after the Restriction Date employ or engage or facilitate
the employment or engagement of any Restricted Employee;

 

21.3.7for six months after the Restriction Date interfere or endeavour to
interfere with the supply of goods and/or services by any Restricted Supplier to
the Company or any Group Company; and

 

21.3.8for six months after the Restriction Date be engaged or concerned in any
capacity in any business concern which is competition in the Restricted
Territory with the Restricted Business.

 

21.4For the avoidance of doubt, nothing in this clause 21 shall prevent the
Employee from:

 

21.4.1holding as an investment by way of shares or other securities not more
that 5% of the total issued share capital of any company listed on a recognised
stock exchange; or

 

21.4.2being engaged or concerned in any business concern where the Employee’s
work or duties relate solely to geographical areas where the business concern is
not in competition with the Restricted Business; or

 

21.4.3being engaged or concerned in any business concern where the Employee’s
work or duties relate solely to services or activities of a kind with which the
Employee was not concerned to a material extent in twelve months before the
Termination Date.

 

21.5The obligations undertaken by the Employee pursuant to this clause 21 extend
to her acting not only on her own account but also on behalf of any other firm,
company or other person and shall apply whether she acts directly or indirectly.

 

21.6The Employee hereby undertakes with the Company that she will not at any
time after the termination of the Employment in the course of carrying on any
trade or business, claim, represent or otherwise indicate any present
association with the Company or any Group Company or for the purpose of carrying
on or retaining any business or custom, claim, represent or otherwise indicate
any past association with the Company or any Group Company to its detriment.

 

21.7While the restrictions in this clause 21 (on which the Employee has had the
opportunity to take independent advice, as the Employee hereby acknowledges) are
considered by the parties to be reasonable in all the circumstances, it is
agreed that if any such restrictions, by themselves, or taken together, shall be
found to go beyond what is reasonable in all the circumstances for the
protection of the legitimate interests of the Company or any Group Company but
would be considered reasonable if part or parts of the wording of such
restrictions were deleted, the relevant restriction or restrictions shall apply
with such deletion(s) as may be necessary to make it or them valid and
effective.

 

21.8If the Employee accepts alternative employment or engagement with any third
party during the period of any of the restrictions in this clause 21 she will
provide the third party with full details of these restrictions.

 

 27 

 

 

21.9If the Employee’s employment is transferred by reason of the Transfer of
Undertakings (Protection of Employment) Regulations 2006 she will, if requested,
enter into an agreement with the new employer that contains provisions no more
onerous nor wider in scope than those provided by the Company under this clause
21.

 

21.10If the Employee's contract of employment is expected to transfer to a new
entity by virtue of the Transfer of Undertakings (Protection of Employment)
Regulations 2006 but the Employee objects or otherwise resigns before any such
transfer takes place, the Employee acknowledges that the Company may assign the
benefit of these restrictive covenants to the relevant successor entity.
Consequently, the Employee agrees that she will continue to observe the
restrictions set out in this clause 21 for the benefit of any successor and will
not regard herself as released from her obligations under this clause in the
event of such assignment. The Employee agrees to co-operate with, and use her
best endeavours to assist the Company and any successor in such circumstances
including but not limited to providing such information, executing such
documents and giving such assurances and undertakings as they may reasonably
request.

 

22WHISTLEBLOWING

 

22.1The Employee must at all times comply with the Company’s or Parent's Code of
Business Conduct from time to time in force. A copy is available from the
Parent’s public website and on the intranet site of the Group Companies.

 

22.2If the Employee wishes to make a disclosure under Sections 43A-L of the ERA
she should do so without delay by contacting the Parent’s audit committee
chairperson in writing, expressly stating that she wishes to make a qualifying
disclosure. A ‘qualifying disclosure’ is defined for these purposes as a
disclosure of information which, in the reasonable belief of the Employee, is
made in the public interest and tends to show one or more of the following: a
criminal offence, a risk to health and safety, a failure to comply with a legal
obligation, a miscarriage of justice, environmental damage or concealment of any
of these.

 

23LEGAL COSTS

 

23.1The Company shall pay to the Employee's solicitors following receipt of an
invoice addressed to the Employee but marked as payable by the Company the sum
of up to £5,000 (inclusive of VAT) in respect of the Employee's legal expenses
incurred only in connection with the taking of advice in relation to her rights
and obligations under this Agreement.

 

24AMALGAMATION AND RECONSTRUCTION

 

24.1If the Company is wound up for the purposes of reconstruction or
amalgamation the Employee shall not as a result or by reason of any termination
of the Employment or the redefinition of her duties within the Company or any
Group Company arising or resulting from any reorganisation of the Group have any
claim against the Company for damages for termination of the Employment or
otherwise so long as she shall be offered employment with any concern or
undertaking resulting from such reconstruction reorganisation or amalgamation on
terms and conditions no less favourable to the Employee than the terms contained
in this Agreement.

 

24.2If the Employee shall at any time have been offered but shall have
unreasonably refused or failed to agree to the transfer of this Agreement on no
less favourable terms by way of novation to a company which has acquired or
agreed to acquire the whole or substantially the whole of the undertaking and
assets or not less than 50 per cent of the equity share capital of the Parent
the Company may terminate the Employment by such notice as is required by s.86
of the ERA within one month of such offer being refused by the Employee.

 

 28 

 

 

25Disciplinary and Grievance Procedures and suspension

 

25.1The Company aims to follow applicable best practice in relation to any
disciplinary matter or dismissal involving the Employee. However, such practice
is not a contractual entitlement of the Employee and the Company reserve the
right not to do so.

 

25.2If the Employee wishes to obtain redress of any grievance relating to the
Employment or is dissatisfied with any reprimand, suspension or other
disciplinary step taken by the Company, she shall apply in writing to the head
of the Group Companies’ Global Human Resources department or the head of the
Group Companies’ Legal Department setting out the nature and details of any such
grievance or dissatisfaction.

 

25.3The Company reserves the right to suspend the Employee on full pay, for so
long as it reasonably thinks fit, in order to:

 

25.3.1investigate any allegations made against the Employee (whether in the
context of the internal disciplinary process or otherwise);

 

25.3.2satisfy itself as to the Employee's fitness for work; and

 

25.3.3where it reasonably considers that it may be beneficial to temporarily
remove the Employee.

 

26Notices

 

26.1Any notice or other document to be given under this Agreement shall be in
writing and may be given personally to the Employee or to the Company’s Legal
Department (as the case may be) or may be sent by first class post or by
facsimile transmission to, in the case of the Parent, its registered office for
the time being (marked for the attention of the Legal Department) and in the
case of the Employee either to her address shown on the face of this Agreement
or to her last known place of residence.

 

26.2Any such notice shall (unless contrary is proved) be deemed served when in
the ordinary course of the means of transmission it would first be received by
the addressee in normal business hours. In proving such service it shall be
sufficient to prove, where appropriate, that the notice was addressed properly
and posted or that the facsimile transmission was dispatched.

 

27communications

 

Telephone calls made and received by the Employee using the Company’s and/or the
Group Companies’ equipment and use of the Company’s and/or the Group Companies’
email system to send or receive personal correspondence may be recorded on their
communication systems. Any recordings made shall at all times remain the
property of the Company and/or the Group Companies and, if necessary, will be
used as evidence in the case of disputes with employees or clients.

 

 29 

 

 

28ENTIRE AGREEMENT anD Former Service Agreement(s)

 

28.1This Agreement together with any documents referred to in it constitutes the
entire agreement and understanding between the parties and the Employee agrees
that she has not been induced to enter into the Employment by and has not relied
upon any Pre-Contractual Statement.

 

28.2This Agreement together with any documents referred to in it shall be in
substitution for any previous letters of appointment, agreements or
arrangements, (whether written, oral or implied), relating to the employment of
the Employee, which shall be deemed to have been terminated by mutual consent.
The Employee acknowledges that as at the date of this Agreement she has no
outstanding claim of any kind against the Company and/ or any Group Company.

 

28.3The parties do not intend the terms of this Agreement to be varied by
implication due to any custom, practice, usage or course of dealings. No
variation of this Agreement shall be effective unless agreed in writing by both
parties.

 

28.4There are no collective agreements affecting the Employee’s employment.

 

29governing law and jurisdiction

 

This Agreement shall be governed by and interpreted in accordance with English
law and the parties irrevocably agree to the exclusive jurisdiction of the
English Courts.

 

30REGULATORY CHANGES

 

The Employee understands that the terms set out in this Agreement are subject
always to any legal or regulatory requirements which may be introduced after the
date of this Agreement, in particular in relation to restrictions on
remuneration for directors and senior Employees. In the event that the Company
is required to comply with such new obligations it may, at its absolute
discretion, vary the relevant terms of this Agreement to the extent that it
considers necessary to ensure compliance and the Employee agrees that they will
have no claim for damages or compensation as a result.

 

31third party rights

 

Save for any Group Companies the Employee and the Company do not intend that any
term of this Agreement should be enforceable, by virtue of the Contracts (Right
of Third Parties) Act 1999 by any third party.

 

32General

 

32.1This Agreement constitutes the written statement of the terms of Employment
of the Employee provided in compliance with part 1 of the ERA.

 

32.2The expiration or termination of this Agreement, however arising, shall not
operate to affect such of the provisions of this Agreement as are expressed to
operate or have effect after that time and shall be without prejudice to any
accrued rights or remedies of the parties.

 

 30 

 

 

32.3This Agreement may be executed in any number of counterparts, each of which,
when executed and delivered, shall be an original and such counterparts or
duplicates together shall constitute one and the same instrument.

 

32.4The various provisions and sub-provisions of this Agreement are severable
and if any provision or any identifiable part of any provision is held to be
unenforceable by any court of competent jurisdiction then such unenforceability
shall not affect the enforceability of the remaining provisions or identifiable
parts of them.

 

Remainder of Page Intentionally Left Blank; Signature Page Follows

 

 31 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first set forth above.

 

  THE COMPANY:       INTERCEPT PHARMA EUROPE LTD         By: /s/ Philip John
Ashton     Name: Philip John Ashton     Title: VP, Head of Human Resources, EUCA
        EMPLOYEE:         By: /s/ Lisa Bright Morrison   Name: Lisa Bright
Morrison       Address for Notice Purposes:

 

 

 

 

SCHEDULE 1 - FORM OF SETTLEMENT AGREEMENT

 

 

 

 

WITHOUT PREJUDICE

SUBJECT TO CONTRACT

 

SETTLEMENT AGREEMENT

 

Intercept Pharma Europe Limited (1)     and (2)     Lisa Bright Morrison  

 

Ref: MS13/AM06

Burges Salmon LLP

www.burges-salmon.com

Tel: +44 (0)117 307 6076

Fax: +44 (0)117 902 4400

[pg1img1_ex10-11.jpg]

 

 

 

 

CONTENTS

 

Clause Heading Page       1 DEFINITIONS AND Interpretation 2       2 TERMINATION
OF EMPLOYMENT 4       3 Payments 5       4 Reference 6       5 Continuing
Obligations 6       6 Company Property 7       7 assistance with proceedings 8  
    8 Settlement 9       9 Legal Advice 12       10 Legal Costs 12       11
WarrantIES 12       12 entire agreement 13       13 Counterparts 14       14
Severability 14       15 governing law and jurisdiction 14       16 variation 14
      17 Third Party Rights 14       SCHEDULE 1 - Reference 15     SCHEDULE 2 -
Certificate 16     SCHEDULE 3 17

 

 1 

 

 

THIS AGREEMENT is made on 20l

 

BETWEEN

 

(1)Intercept Pharma Europe Ltd registered in England and Wales under company
number 09224395 whose registered office is at One Glass Wharf, Bristol BS2 0ZX
(the "Company")';

 

and

 

(2)Lisa Bright Morrison (the "Employee").

 

BACKGROUND

 

(A)The Employee is employed as President of International by the Company.

 

(B)The Employee believes that she has or may have various claims against the
Company or the Group arising out of the termination of her employment.

 

(C)The parties have agreed the terms of settlement of such claims, which are set
out in this Agreement. The parties intend this Agreement to be an effective
waiver of such claims, and to satisfy the conditions relating to settlement
agreements in the Relevant Legislation.

 

(D)The Company is entering into this Agreement for itself and for all Group
Companies and is authorised in that capacity.

 

IT IS AGREED as follows:

 

1DEFINITIONS AND Interpretation

 

1.1In this Agreement the following words shall have the following meanings:

 

"Group" means the Company, the ultimate Holding Company of the Company and any
Subsidiary of the Company or the ultimate Holding Company of the Company from
time to time; and "Group Company" shall be construed accordingly;

 

"Holding Company" means a holding company (as defined by section 1159 of the
Companies Act 2006) or a parent undertaking (as defined by section 1162 of the
Companies Act 2006);

 

"Relevant Legislation" means:

 

(a)the Employment Rights Act 1996, including without limitation its provisions
relating to unfair dismissal, the right to a statement of employment particulars
under Part I, unlawful deduction from wages or unlawful receipt of payments from
the Employee under Part II, guarantee payments under Part III, protected
disclosures under Part IVA, unlawful detriment under Part V, breach of the right
to time off work under Part VI, remuneration or alternative work on suspension
under Part VII, a redundancy payment under Part XI and Chapters II and V, and
any other rights under the Employment Rights Act 1996; and

 

 2 

 

 

(b)the Sex Discrimination Act 1975, the Race Relations Act 1976, the Disability
Discrimination Act 1995, the Employment Equality (Sexual Orientation)
Regulations 2003, the Employment Equality (Religion or Belief) Regulations 2003,
the Employment Equality (Age) Regulations 2006, the Equality Act 2010, including
without limitation provisions relating to direct or indirect discrimination,
disability-related discrimination, discrimination arising from disability, a
failure to make reasonable adjustments, victimisation or harassment; and

 

(c)the Equal Pay Act 1970, the Trade Union and Labour Relations (Consolidation)
Act 1992, the Protection from Harassment Act 1997, the Data Protection Act 1998,
the Working Time Regulations 1998, the National Minimum Wage Act 1998, the Human
Rights Act 1998, the Employment Relations Act 1999, the Transnational
Information and Consultation of Employees Regulations 1999, the Part-Time
Workers (Prevention of Less Favourable Treatment) Regulations 2000, the Fixed
Term Employees (Prevention of Less Favourable Treatment) Regulations 2002, the
Information and Consultation of Employees Regulations 2004, the Transfer of
Undertakings (Protection of Employment) Regulations 2006 and the Occupational
and Personal Pension Schemes (Consultation by Employers and Miscellaneous
Amendment) Regulations 2006, Companies (Cross-Border Mergers) Regulations 2007,
the Pensions Act 2008, Employment Relations Act 1999 (Blacklists) Regulations
2010 and Agency Workers Regulations 2010.

 

"Service Agreement" means the service agreement between the Employee and the
Company dated l (as amended from time to time);

 

"Subsidiary" means a subsidiary (as defined by section 1159 of the Companies Act
2006) or a subsidiary undertaking (as defined by section 1162 of the Companies
Act 2006).

 

1.2In this Agreement, unless the context otherwise requires:

 

(a)clause headings are inserted for convenience only and shall not affect the
interpretation of this Agreement;

 

(b)references to a clause or schedule is to a clause of or schedule to this
Agreement;

 

 3 

 

 

(c)any reference to this Agreement or to any other document shall include any
permitted variation, amendment or supplement to this Agreement or such document;

 

(d)the schedules form part of this Agreement and shall have effect as if set out
in full in the body of this Agreement. Any reference to this Agreement includes
the schedules;

 

(e)a reference to a statute or statutory provision is a reference to it as
amended, modified, consolidated or re-enacted from time to time;

 

(f)unless the context otherwise requires, words in the singular shall include
the plural and in the plural shall include the singular;

 

(g)unless the context otherwise requires, a reference to one gender shall
include a reference to the other gender;

 

(h)a reference to any party shall include that party's successors and permitted
assigns;

 

(i)"includes" or "including" means includes or including without limitation;

 

(j)reference to an individual holding a position in the Company or a Group
Company means the holder of that position from time to time.

 

2TERMINATION OF EMPLOYMENT

 

2.1The Employee's employment with the Company will terminate on [insert date]
(the "Termination Date"). In the period between the date of this Agreement and
the Termination Date the parties will comply with their respective obligations
under the terms of the Service Agreement. The Employee shall resign all and any
offices she holds for the Company or any Group Company on the date of this
Agreement.

 

2.2The Employer agrees that the termination of the Employee’s employment is for
[Equity Good Reason] or [without Equity cause] as defined by clause 1.1 of the
Service Agreement and that the provisions of clause 9.4 of the Service Agreement
shall apply.

 

2.3On the date of this Agreement, the Company will issue a press release in the
terms of the draft found at part 1 of Schedule 3 and an internal announcement in
the terms of the draft found at part 2 of Schedule 3. It will deal with any
resulting enquiries in a manner consistent with these. The Employee shall not
make any public comment or issue a press release about the termination of her
employment or office or the events giving rise to the same which is inconsistent
with these announcements.

 

 4 

 

 

3Payments

 

3.1Subject to and conditional upon the Employee complying with the terms of this
Agreement and the warranties given by the Employee in this Agreement being true
and accurate, and without admission of liability, the Company shall pay the
Employee within 30 days of the date of this Agreement or the Termination Date
(whichever is the later) the [sum of/following sums:]

 

(a)[£[insert relevant sum if payment in lieu of notice or balance of payment in
lieu of notice is to be made] by way of payment in lieu of notice which will be
subject to deductions for income tax and/or national insurance contributions;]

 

(b)£[insert sum equivalent to 12 months' basic salary and the value of any
benefits which the Employee is entitled to, as at the date the agreement is
entered into less any payment in lieu of notice or notice pay/benefits paid or
to be paid] by way of payment of the severance payment to be made to the
Employee pursuant to clause 18.3 of the Service Agreement (the "Severance
Payment") subject to deductions for income tax and/or national insurance
contributions.

 

3.2The Company may by written notice to the Employee prior to the date of this
Agreement opt to continue to provide any employment benefit (excluding for the
avoidance of doubt salary) for a period of 12 months from the Termination Date,
in which case the value of any such benefit and, in the case of private medical
insurance or life assurance cover, the amount of the premium applicable to the
Employee) shall be excluded from any payment at clause 3.1(b).

 

3.3The Company will deduct from the Severance Payment any outstanding sums which
are owed by the Employee to the Company.

 

3.4Any rights that the Employee may have under the Share Scheme (as defined in
clause 9.1 in the Service Agreement) shall be governed by the rules of the
relevant scheme, award agreement and clause 9 in the Service Agreement. Nothing
in this Agreement shall compromise, effect or extinguish the rights the Employee
has or may have under the Share Scheme or any rights, rights of action or claims
the Employee has or may have in connection with her capacity as a shareholder of
Intercept Pharmaceuticals, Inc (whether now or in the future).

 

3.5The Company shall, subject to the rules of the applicable schemes, pay to the
Employee the sum of [£ ] (less tax and NI) [pro-rata] in respect of her
discretionary bonus for the 2016 bonus year and a [pro-rata] sum of [£ ] (less
tax and NI) in respect of her discretionary bonus for the 2017 bonus year. [The
amounts to be inserted will depend on the Termination Date and the exercise of
the Company’s discretion in the relevant year.]

 

 5 

 

 

3.6The Company confirms that it shall pay the Employee within 30 days after the
date of this Agreement or the Termination Date whichever is the later her
accrued salary (to the extent it has not already been paid) and payment in lieu
of any accrued holiday as at the Termination Date (as reasonably determined by
the Company) subject to deductions for income tax and national insurance
contributions. The Company further agrees to reimburse the Employee for any
outstanding expenses, properly incurred in the course of employment in
accordance with its usual expenses procedure prior to the Termination Date,
provided that the Employee submits a final expenses claim (with such evidence of
such expenses as the Company may reasonably require) within 14 days of the later
of Termination Date or the date of this Agreement.

 

3.7The Employee confirms that, save as expressly provided in this Agreement, the
Company has paid her all contractual payments and that it has provided her with
all contractual benefits accrued and owing to her as at the Termination Date.
[To be deleted if the Employee is to remain employed after the date this is
signed as the Employee cannot provide this confirmation]

 

4Reference

 

4.1In response to a written request made to [insert position], currently [name],
from a prospective employer, the Company shall provide a written reference for
the Employee in the terms set out in Schedule 1 and any oral reference provided
by the Company's HR team or by the directors or officers of the Company or any
Group Company will be in no less favourable terms. If, following the Termination
Date, the Company obtains information concerning the Employee which would have
affected its decision to provide such a reference, it shall inform the Employee
and may decline to give a reference.

 

5Continuing Obligations

 

5.1The Employee undertakes not to make, publish or otherwise communicate,
whether directly or indirectly, any disparaging or derogatory statement(s),
whether in writing or otherwise, concerning the Company or any of its Group
Companies or any of its or their officers or employees or former officers or
employees.

 

5.2The Company will use all reasonable endeavours to procure that its directors
and the directors of any Group Company and its or their HR teams shall not make,
publish or otherwise communicate any disparaging or derogatory statement(s),
whether directly or indirectly and whether in writing or otherwise, concerning
the Employee. The Company shall not and shall procure any Group Company shall
not, as an organisation make, publish or otherwise communicate any derogatory or
defamatory statement(s) about the Employee nor will it or they authorise its or
their officers or employees to make sure statements.

 

 6 

 

 

5.3Subject to clause 2.3 above, the Company and the Employee agree that the
Employee will keep, and the Company will use all reasonable endeavours to
procure that its directors and the directors of any Group Company and its or
their HR teams will keep, the circumstances surrounding the termination of the
Employee's employment and the fact and contents of this Agreement strictly
confidential and not to disclose, communicate or otherwise make public the same
to anyone (save to their professional advisers or otherwise as may be required
by law or the relevant tax, regulatory or listing authorities and, in the case
of the Employee, to her spouse/civil partner/partner and, in the case of the
Company, to a Group Company or its or their auditors and/or as may be required
for the administration of this Agreement). The Employee agrees to use all
reasonable endeavours to procure that her spouse/civil partner/partner keeps the
fact and contents of this Agreement strictly confidential. In the event that the
Employee's spouse/civil partner/partner and/or professional advisers engage in
conduct that would breach this clause, such conduct shall constitute a breach of
this clause just as if the Employee had engaged in such conduct.

 

5.4The Employee acknowledges that the obligations contained in clauses 14
(confidentiality), 16 (intellectual property) and 21 (post termination
restrictive covenants) of the Service Agreement, or the equivalent clauses in
any subsequent contract of employment, will continue to apply after the
Termination Date.

 

5.5The Company agrees to continue to maintain, or procure any Group Company
continues to maintain, directors and officers liability insurance (“D&O Cover”),
which the Company confirms covers the Employee in her capacity as a director and
officer of any Group Company, on the terms subsisting as at the date of this
Agreement, for a period of up to 6 years from the date of the Employee’s
resignation as a director.

 

6Company Property

 

6.1The Employee warrants that, except for any item of property which she is
expressly permitted to retain under this Agreement, all property and information
belonging to the Company or any Group Company which is in her possession or
under her control will be returned to the Company in good working order by the
Termination Date and the Employee warrants that she has not taken or retained,
and will not take or retain, any copies, extracts or notes of any documents,
files or correspondence.

 

 7 

 

 

6.2The Employee confirms that on or before the Termination Date she will inform
the Company of all passwords used by her in relation to any computers belonging
to the Company or any Group Company. The Employee further confirms that, having
complied with clause 6.1, on or before the Termination Date any information
relating to the business of the Company and/or any Group Company (and all matter
derived from such information) that is or was stored on any computer, laptop,
tablet, smartphone, USB device, MP3 player, floppy disk, zip drive or other
storage media or otherwise in any electronic form outside of the premises of the
Company and which is or was in the Employee's possession, custody or control
will be irretrievably deleted and the Employee shall produce such evidence of
having done so as the Company may require and/or shall allow the Company to
inspect any such computer, laptop, tablet, smartphone or other device.

 

6.3The Company agrees that in the event that there are any claims or allegations
made against the Employee in relation to her acts or omissions as a director or
officer of any Group Company it shall provide the Employee with reasonable
access on reasonable notice to such documents, records, correspondence, files
and other information (whether originals, copies or extracts and howsoever
stored) belonging to the relevant Group Company as may be reasonably required to
address such claims or allegations.

 

7assistance with proceedings

 

7.1The Employee agrees to make herself available to provide assistance to and
co-operate with the Company or any Group Company (or any other interested party)
as reasonably required by the Company and/or Group Company in relation to any
legal proceedings, claims, complaints, investigations or enquiries (whether
internal or external) concerning events or matters in which the Employee was
involved or of which the Employee has knowledge including (but not limited to):

 

(a)co-operating with the Company, any Group Company or any other interested
party (including any solicitors acting for the Company or any Group Company and
any regulatory authority); and

 

(b)providing information, agreeing to be interviewed, providing witness
statements and/or attending as a witness on behalf of the Company or any Group
Company at any hearing in relation to such proceedings or claims.

 

7.2The assistance and co-operation shall be provided at such times and on such
days as may be agreed between the parties acting reasonably towards each other
and taking into account prior commitments of each party.

 

7.3The Company will reimburse the Employee for any reasonable loss, including
loss of earnings, and reasonable out of pocket expenses incurred by her in
providing such assistance, subject to the Employee providing to the Company
reasonable evidence of such loss or expenditure.

 

 8 

 

 

8Settlement

 

8.1Subject to clause 8.2 below, the arrangements set out in this Agreement are
offered by the Company without admission of liability and are in full and final
settlement of all or any claims, complaints or rights of action that the
Employee has or may have against the Company or any Group Company (or any of its
or their officers, employees or agents or former officers, employees or agents)
arising directly or indirectly out of or in connection with the Employee's
employment with the Company and its termination and whether arising under common
law, contract, tort, statute or otherwise and whether arising in the United
Kingdom, the United States of America or in any other country in the world and
including (but not limited to) the claims identified at clause 8.3 and/or any
claim under the Relevant Legislation or any claim under any directive or other
legislation which is applicable or enforceable in the United Kingdom by virtue
of the United Kingdom's membership of the European Union or any other claim in
respect of which a conciliation officer is authorised to act.

 

8.2The Company confirms that clause 8.1 does not include any claims to enforce
this Agreement and/or any claims for latent personal injury (other than any
claims for personal injury arising out of or in connection with any
discrimination claim the Employee may have) and/or any claims for accrued
pension rights which the Employee is not, and could not reasonably be, aware of
as at the date of this Agreement and/or any claims excluded under clause 3.4
above. The Employee warrants that she is not aware of any facts or circumstances
which may give rise to a claim for personal injury and/or accrued pension rights
at the date of this Agreement.

 

8.3The particular claims, complaints or rights of action that the Employee has
or may have against the Company or any Group Company (or any of its or their
officers, employees or agents or former officers, employees or agents) and which
the parties wish to settle by way of this Agreement relate to claims of or for
unlawful deductions from wages, breach of contract (including but not limited to
any claim for a bonus or incentive payment), holiday pay, wrongful dismissal,
unfair dismissal (including any automatic unfair dismissal), any claims for
redundancy payments (statutory or otherwise) and any unlawful discrimination
because of or relating to race, sex, disability, age, gender reassignment,
marriage and civil partnership, pregnancy and maternity, religion or belief and
sexual orientation.

 

8.4The Employee warrants that:

 

(a)she has received independent legal advice from l of l (the "Adviser"); and

 

(b)she has instructed the Adviser to advise on whether the Employee has or may
have any claims, including statutory claims, against the Company or any Group
Company (or any of its or their officers, employees or agents or former
officers, employees or agents) arising directly or indirectly out of or in
connection with her employment with the Company, or its termination; and

 

 9 

 

 

(c)she has provided the Adviser with all available information which the Adviser
requires or may require in order to advise her whether she has any such claims;
and

 

(d)she has not issued or given instructions to any person to issue proceedings
against the Company or any Group Company of a kind set out in clause 8.1 and
undertakes that neither she nor anyone acting on her behalf will issue such
claim; and

 

(e)she is not aware of any facts or circumstances which might give rise to a
claim against the Company or any Group Company (or any of its or their officers,
employees or agents) other than those identified at clause 8.3.

 

8.5The Employee understands and agrees that clause 8.1 is intended to have
effect irrespective of whether or not she is or could be aware of such claims or
have such claims in her express contemplation.

 

8.6This Agreement satisfies the conditions regulating settlement agreements and
compromise agreements contained in section 77(4A) of the Sex Discrimination Act
1975, section 72(4A) of the Race Relations Act 1976, section 288(2B) of the
Trade Union and Labour Relations (Consolidation) Act 1992, paragraph 2(2) of
Schedule 3A to the Disability Discrimination Act 1995, section 203(3) of the
Employment Rights Act 1996, regulation 35(3) of the Working Time Regulations
1998, section 49(4) of the National Minimum Wage Act 1998, regulation 41(4) of
the Transnational Information and Consultation of Employees Regulations 1999,
regulation 9 of the Part-Time Workers (Prevention of Less Favourable Treatment)
Regulations 2000, regulation 10 of the Fixed-Term Employees (Prevention of Less
Favourable Treatment) Regulations 2002, paragraph 2(2) of Schedule 4 to the
Employment Equality (Sexual Orientation) Regulations 2003, paragraph 2(2) of
Schedule 4 to the Employment Equality (Religion or Belief) Regulations 2003,
regulation 40(4) of the Information and Consultation of Employees Regulations
2004, paragraph 2(2) of Schedule 5 to the Employment Equality (Age) Regulations
2006, paragraph 13 of the Schedule to the Occupational and Personal Pension
Schemes (Consultation by Employers and Miscellaneous Amendment) Regulations
2006, section 58 of the Pensions Act 2008 and section 147(3) of the Equality Act
2010.

 

 10 

 

 

8.7The Company has entered into this Agreement in reliance upon the Employee's
agreement to clause 8.1, the warranties given in clauses 8.1, 8.4 and clause
11.1 being true and accurate and the Employee's agreement to the obligations
continued at clause 5 (continuing obligations) of this Agreement. The Employee
acknowledges that the Company has acted in reliance on such warranties and such
agreement and agrees that, if she breaches such terms or agreement or any of
such warranties are not true and accurate, without prejudice to any other rights
or remedies of the Company or Group Company arising from such action, the
Company:

 

(a)may terminate this Agreement with immediate effect;

 

(b)will have no obligation to make any payment of any sums due but not already
paid under the terms of this Agreement; and

 

(c)will be entitled to demand immediate repayment as a debt of all or any part
of any sums already paid or benefits already provided under the terms of this
Agreement

 

and any delay by the Company in exercising its rights under this clause shall
not constitute a waiver of those rights.

 

8.8The Employee agrees, without prejudice to any other rights or remedies of the
Company or any Group Company arising from such action, that if she institutes or
continues any proceedings against the Company or any Group Company (or any of
its or their officers, employees or agents or former officers, employees or
agents) of a kind referred to in clause 8.1 and, if an award is made to the
Employee in respect of such proceedings, she shall repay to the Company
immediately upon demand the lesser of:

 

(a)the Severance Payment after such deductions of tax and national insurance as
were made by the Company at source (in accordance with clause 3.1); or

 

(b)such amount of the Severance Payment as is equivalent to the total amount of
the compensation or damages (including interest) awarded, together with the full
amount of any legal fees incurred by the Company in defending such proceedings.

 

Any part of the Severance Payment which remains outstanding shall cease to be
payable under this Agreement with effect from the date of commencement of such
proceedings.

 

8.9The Employee agrees that she will not submit any grievances to the Company or
any Group Company arising directly or indirectly out of or in connection with
the Employee's employment with the Company, its termination or otherwise and she
will not make a subject access request under the Data Protection Act 1998 to the
Company or any Group Company. The Employee agrees not to pursue any grievance or
appeal which may have been raised by her and/or any subject access requests
outstanding at the date of this Agreement and all such grievances, appeal and/or
requests shall be deemed to have been withdrawn by the Employee as at the date
of this Agreement.

 

 11 

 

 

8.10The parties acknowledge that nothing in this Agreement shall prevent the
Employee from making protected disclosures within the meaning of Section 43A of
the Employment Rights Act 1996.

 

9Legal Advice

 

9.1The Employee has received independent legal advice from the Adviser, who is a
relevant independent adviser for the purposes of the legislation referred to in
clause 8.6, as to the terms and effect of this Agreement and in particular its
effect on her ability to pursue her rights, if any, before an Employment
Tribunal. The Employee has been advised by the Adviser that there is in force
and was in force at the time the Employee received the advice referred to above,
a contract of insurance or an indemnity provided by a professional body covering
the risk of a claim by the Employee in respect of loss arising in consequence of
that advice.

 

9.2The Employee shall procure that the Adviser shall sign and date a certificate
in the form found at Schedule 2.

 

10Legal Costs

 

10.1The Company shall pay to the Employee's solicitors within 28 days, following
its receipt of an invoice addressed to the Employee but marked payable by the
Company, the sum of up to £500 plus VAT in respect of the Employee's legal
expenses incurred only in connection with the taking of advice in relation to
the termination of her employment and this Agreement.

 

11WarrantIES

 

11.1The Employee warrants to the Company that:

 

(a)she has not become employed or been engaged to provide services or received
any offer of employment or any other engagement or work (including consultancy
work) and she is not in negotiations concerning any such employment or
engagement;

 

(b)she is not aware of any acts or omissions whether by her or by any director,
employee or agent of the Company or any Group Company which infringes or is
likely to infringe any of the Company's or any Group Company's compliance
policies and procedures or which contravenes or is likely to contravene any
applicable law or regulation or which, if disclosed to the Company, would
entitle or have entitled the Company to terminate the Employee's employment
summarily;

 

 12 

 

 

(c)she has not downloaded and will not download any information from the
Company's or any Group Company's IT or email system onto any personal device
(including but not limited to personal computers, laptops, tablets, smartphones,
USB devices, MP3 players, floppy disks, zip drives or similar devices) and she
has not and will not forward information belonging to the Company or any Group
Company to any personal email account(s); and

 

(d)she will, on or before 5.00pm on the Termination Date, delete any
work-related connection between her and any existing or prospective clients of
the Company or any Group Company from Facebook, LinkedIn or any other social or
professional networking sites or equivalent save those that were connections of
the Employee prior to the commencement of her employment with the Company.

 

11.2[The Company warrants there are no circumstances of which it or any Group
Company is aware or ought reasonably to be aware which would entitle the Company
to bring any claim against the Employee or which would entitle it to terminate
her employment for Equity Cause (as defined by clause 1.1 of the Service
Agreement) and that the Company does not believe there is any claim against the
Employee.] [to be agreed by the Company on termination if applicable]

 

12entire agreement

 

12.1In relation to its subject matter, this Agreement and the documents to which
it refers set out the entire agreement between the parties in respect of the
Employee’s employment and its termination and supersedes all prior agreements,
arrangements, promises, assurances, warranties, representations and
understandings between them, whether written or oral.

 

12.2The Employee agrees that she has not entered into this Agreement in reliance
upon any statement, representation, assurance or warranty (whether made
innocently or negligently) which is not set out in this Agreement.

 

12.3This Agreement although marked "without prejudice" and "subject to contract"
will, upon signature by all parties, be treated as an open document evidencing
an agreement binding on the parties.

 

12.4Nothing in this clause shall limit or exclude liability for fraud.

 

 13 

 

 

13Counterparts

 

13.1This Agreement may be signed in any number of counterparts and this has the
same effect as if the signatures on counterparts were on a single copy of this
Agreement. Each counterpart, when executed, shall constitute an original of this
Agreement, but all the executed counterparts shall together constitute a single
instrument.

 

14Severability

 

14.1If any provision of this Agreement is found by any court or other authority
of competent jurisdiction to be illegal, invalid or unenforceable, that
provision or part-provision shall, to the extent required, be deemed not to form
part of this Agreement, but that shall not affect the legality, validity or
enforceability of any other provision of this Agreement.

 

15governing law and jurisdiction

 

15.1This Agreement shall be governed by and construed in accordance with English
law and the parties submit to the exclusive jurisdiction of the English courts
in relation to any dispute or claim arising out of or in connection with it.

 

16variation

 

16.1No variation of this Agreement shall be effective unless it is in writing
and signed by the parties (or their authorised representatives).

 

17Third Party Rights

 

17.1For the purposes of section 1(2) of the Contracts (Rights of Third Parties)
Act 1999, the parties state that they do not intend any term of this Agreement
to be enforced by a third party except any Group Company and any officer or
employee of the Company or any Group Company may enforce any right conferred on
it or him/her in this Agreement and the parties agree that they may amend or
vary or terminate all or any part of this Agreement without the consent of any
Group Company and any other relevant party.

 

 14 

 

 

Schedule 1

 

Reference

 

[Reference to be agreed or in the absence of agreement to be factual only
confirming name, dates of employment and job title on termination]

 

Whilst the above information is given in confidence and good faith, no
responsibility or liability can be accepted by the Company or any of its
employees for any omissions or inconsistencies in the information or for any
loss or damage that may result from reliance being placed on it. The information
is given in confidence and only for the purposes for which it was requested and
should not be disclosed to a third party.

 

 15 

 

 

Schedule 2

 

Certificate

 

I, Andrew Secker of Mills & Reeve LLP confirm that I have given relevant
independent advice to Lisa Morrison as to the terms and effect of the agreement
between Intercept Pharma Europe Limited, and Lisa Morrison and in particular its
effect on her ability to pursue her rights before an Employment Tribunal.

 

I confirm that:

 

1I am a solicitor of the Senior Courts who holds a current practising
certificate;

 

2I am not prevented from acting as an independent adviser by section 203 ERA (as
defined under the agreement) or any other relevant statutory provision; and

 

3there is in force and there was at the time I gave the advice referred to cover
under a contract of insurance or an indemnity provided for members of a
profession or professional body covering the risk of a claim by Lisa Morrison in
respect of loss arising in consequence of that advice.

 

Signed:           Dated:    

 

 16 

 

 

Schedule 3

 

SIGNED for and on behalf of )

 

 17 

 

 

the Company )     SIGNED by )     Lisa Bright Morrison )     SIGNED by )    
[Name of Adviser] )     (for the purposes of clause 9 only)  

 

 18 

 